


Exhibit 10.2






                                          
                                                     

 

 

RESALE REGISTRATION RIGHTS AGREEMENT

 

among

 

RICHARDSON ELECTRONICS, LTD.

 

and

 

THE HOLDERS LISTED HEREIN

 

Dated November 21, 2005

 

 

 


--------------------------------------------------------------------------------



 

 

RESALE REGISTRATION RIGHTS AGREEMENT

 

This Resale Registration Rights Agreement (this “Agreement”), dated November 21,
2005, between Richardson Electronics, Ltd., a Delaware corporation (together
with any successor entity, the “Issuer”), and the holders listed on the Schedule
of Holders attached hereto as Exhibit A (together with any successors, each a
“Holder” and, collectively, the “Holders”).

 

Pursuant to the Securities Purchase Agreement, dated the date hereof, between
the Issuer and the Holders (the “Purchase Agreement”), the Issuer has agreed to
issue and sell to the Holders an aggregate of up to Twenty-Five Million United
States Dollars ($25,000,000) of the Issuer’s 8% Convertible Senior Subordinated
Notes due 2011 (such Convertible Senior Subordinated Notes, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof, the “Notes”). The Notes will be convertible into fully paid,
nonassessable common stock, par value $.05 per share, of the Issuer (the “Common
Stock”) on the terms, and subject to the conditions, set forth in the Indenture
(as defined herein). In connection with the issuance of the Notes, the Issuer
has agreed to provide the registration rights set forth in this Agreement
pursuant to the Purchase Agreement.

 

The parties hereby agree as follows:

 

1.             DEFINITIONS. As used in this Agreement, the following capitalized
terms shall have the following meanings:

 

AGREEMENT:  As defined in the preamble hereto.

 

APPLICABLE PERCENTAGE: As defined in Section 4(e) hereof.

 

BUSINESS DAY:  A day other than a Saturday or Sunday or any day on which banks
in New York, New York are required or permitted to be closed.

 

COMMISSION:  Securities and Exchange Commission.

 

COMMON STOCK:  As defined in the preamble hereto.

 

EFFECTIVENESS PERIOD:  As defined in Section 2(a)(iii) hereof.

 

EFFECTIVENESS TARGET DATE:  As defined in Section 2(a)(ii) hereof.

 

EXCHANGE ACT:  Securities Exchange Act of 1934, as amended.

 

HOLDER:  As defined in the preamble hereto.

 

INDENTURE:  The Indenture, dated as of November 21, 2005 between the Issuer and
J.P. Morgan Trust Company, National Association, as trustee, pursuant to which
the Notes are to be issued, as such Indenture may be amended, modified or
supplemented from time to time in accordance with the terms thereof.

 

INFORMATION:  As defined in Section 4(b)(v) hereof.

 

ISSUER:  As defined in the preamble hereto.

 

MAJORITY OF HOLDERS: Holders holding at least a majority of the shares of Common
Stock issuable upon conversion of the Notes, determined as if all of the Notes
held by Holders then outstanding have been converted into shares of Common Stock
without regard to any limitations on conversion of the Notes.

 

NASD:  NASD, Inc.

 

 


--------------------------------------------------------------------------------



 

 

NOTES:  As defined in the preamble hereto, provided that as used herein, the
“Notes” shall only to such Notes as were originally issued pursuant to the
Purchase Agreement.

 

PERMITTED SUSPENSION PERIOD:  As defined in Section 4(b)(i) hereof.

 

PERSON:  An individual, partnership, corporation, unincorporated organization,
trust, joint venture or a government or agency or political subdivision thereof.

 

PROSPECTUS:  The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

 

PURCHASE AGREEMENT: As defined in the preamble hereto.

 

REGISTRATION DELAY: As defined in Section 4(e) hereof.

 

REGISTRATION DELAY PAYMENTS: As defined in Section 4(e) hereof.

 

RULE 144: As defined in Section 7(a) hereof.

 

SECURITIES ACT:  Securities Act of 1933, as amended.

 

SHELF FILING DEADLINE:  As defined in Section 2(a)(i) hereof.

 

SHELF REGISTRATION STATEMENT:  As defined in Section 2(a)(i) hereof; provided,
that each reference to “Shelf Registration Statement” in this Agreement shall be
deemed to include any additional registration statement filed pursuant to the
terms of this Agreement, including, if applicable, pursuant to Section 2(d).

 

TIA: Trust Indenture Act of 1939, as in effect on the date the Indenture is
qualified under the TIA.

 

TRANSFER RESTRICTED SECURITIES: Means (i) each Note, (ii) each share of Common
Stock issued or issuable upon conversion of Notes (iii) any shares of capital
stock issued or issuable with respect to such Common Stock as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on conversions of the Notes, and
(iv) any shares of capital stock of any entity issued in respect of the
securities referenced in the immediately preceding clauses (i), (ii) and (iii)
as a result of a merger, consolidation, sale of assets, sale or exchange of
capital stock or other similar transaction, until the earliest of:

 

(i)            the date on which the resale of such Transfer Restricted Security
has been effectively registered under the Securities Act and such Transfer
Restricted Security is disposed of in accordance with the Shelf Registration
Statement;

 

(ii)           the date on which such Transfer Restricted Security is
transferred in compliance with Rule 144 under the Securities Act or may be sold
or transferred pursuant to Rule 144(k) under the Securities Act (or any other
similar provision then in force); or

 

(iii)          the date on which such Transfer Restricted Security ceases to be
outstanding (whether as a result of redemption, repurchase and cancellation,
conversion or otherwise).

 

 

2.

SHELF REGISTRATION.

 

 

(a)

The Issuer shall:

 

(i)            use its reasonable best efforts to prepare and file, as soon as
practicable but not later than 60 days after the date hereof (the “Shelf Filing
Deadline”), a registration statement pursuant to Rule 415 under the Securities
Act (the “Shelf Registration Statement”), which Shelf

 

2

 


--------------------------------------------------------------------------------



 

Registration Statement shall provide for resales of all Transfer Restricted
Securities held by Holders that have provided the information required pursuant
to the terms of Section 4(d) hereof, and the Shelf Registration Statement shall
include at least 105% of the number of shares of Common Stock issuable upon
conversion of the Notes by the Holders from time to time in accordance with
Section 4(e) of the Purchase Agreement;

 

(ii)           use its reasonable best efforts to cause the Shelf Registration
Statement to be declared effective by the Commission as promptly as practicable,
but in no event later than 90 days after the date hereof (the “Effectiveness
Target Date”); provided, however, that if the Commission reviews the Shelf
Registration Statement and requires the Issuer to make modifications thereto,
the Effectiveness Target Date shall be extended to 120 days after the date
hereof; and

 

(iii)          use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Section 4(b) hereof to the extent necessary to ensure that (A) it
is available for resales by the Holders of Transfer Restricted Securities
entitled to the benefit of this Agreement and (B) conforms with the requirements
of this Agreement and the Securities Act and the rules and regulations of the
Commission promulgated thereunder as announced from time to time for a period
(the “Effectiveness Period”) of:

 

 

(1)

two years following the last date of original issuance of Notes; or

 

(2)           such shorter period that will terminate when (W) all of the
Holders of Transfer Restricted Securities (other than any Holders who are
“affiliates” of the Issuer as such term is defined in Rule 144(k) promulgated
under the Securities Act) are able to sell all Transfer Restricted Securities
immediately without restriction pursuant to Rule 144(k) under the Securities Act
or any successor rule thereto (provided, that the Company shall have delivered
to its transfer agent instructions, together with an opinion of counsel,
instructing the transfer agent to remove the restrictive legends from the
Transfer Restricted Securities), (X) when all Transfer Restricted Securities
have ceased to be outstanding (whether as a result of redemption, repurchase and
cancellation, conversion or otherwise), (Y) when all Transfer Restricted
Securities have been either (i) transferred under Rule 144 under circumstances
in which any legend borne by such Transfer Restricted Securities relating to
restrictions on transferability thereof, under the Securities Act or otherwise,
is removed, or (ii) sold pursuant to a registration statement.

 

 

(b)

[Reserved.]

 

(c)           The initial number of shares of Common Stock issuable upon
conversion of the Notes included in the Shelf Registration Statement and each
increase in the number of such shares included therein shall be allocated pro
rata among the Holders based on the number of such shares (determined as if all
of the Notes held by Holders then outstanding have been converted into shares of
Common Stock without regard to any limitations on conversion of the Notes) held
by each Holder at the time the Shelf Registration Statement covering such
initial number of shares of Common Stock or increase thereof is declared
effective by the Commission. In the event that a Holder sells or otherwise
transfers any of such Holder’s Transfer Restricted Securities, each transferee
shall be allocated the portion of the then remaining number of Transfer
Restricted Securities included in such Shelf Registration Statement allocable to
the transferor. In no event shall the Issuer include any securities other than
Transfer Restricted Securities on any Registration Statement without the prior
written consent of the Majority of Holders.

 

(d)           In the event the number of shares of Common Stock registered under
the Shelf Registration Statement filed pursuant to Section 2(a) of this
Agreement is insufficient to cover all of the shares of Common Stock issuable
upon conversion of the Notes or all of a Holder’s allocated portion of the such
shares pursuant to Section 2(c) of this Agreement, the Issuer shall amend the
Shelf Registration Statement, or file a new registration statement (on the short
form available therefor, if applicable), or both, so as to cover at least one

 

3

 


--------------------------------------------------------------------------------



 

hundred five percent (105%) of the number of such shares of Common Stock as of
the trading day immediately preceding the date of the filing of such amendment
and/or new registration statement, in each case, as soon as practicable, but in
no event later than fifteen (15) Business Days after the necessity therefor
arises. The Issuer shall use its reasonable best efforts to cause such amendment
and/or new registration statement to become effective as soon as practicable
following the filing thereof. The calculation of the number of shares sufficient
to cover all of the shares of Common Stock issuable upon conversion of the Notes
shall be made without regard to any limitations on the conversion of the Notes,
and such calculation shall assume that all of the Notes are then convertible
into shares of Common Stock at the then prevailing Conversion Price (as defined
in the Notes). Notwithstanding anything herein to the contrary, if the amendment
to the Shelf Registration Statement or new registration statement required by
this Section 2(d) relates to a number of shares of Common Stock issuable upon
conversion of the Notes equal to or greater than ten percent (10%) of the number
of such shares as of the trading day immediately preceding the date of the
filing of such amendment and/or new registration statement, such amendment or
new registration statement shall be declared effective by the Commission not
later than 30 calendar days after the filing date thereof; provided, however,
that if the Commission reviews such amendment or new registration statement and
requires the Issuer to make modifications thereto, then this deadline shall be
extended to 90 calendar days after the filing date.

 

(e)           The Issuer shall submit to the Commission, within two (2) business
days after the Issuer learns that no review of the Shelf Registration Statement
will be made by the staff of the Commission or that the staff has no further
comments on the Shelf Registration Statement, as the case may be, a request for
acceleration of effectiveness of the Shelf Registration Statement to a time and
date not later than 48 hours after the submission of such request; provided
however, the Issuer may delay the submission of the request for acceleration (or
delay the effectiveness of the Shelf Registration Statement) for up to ten (10)
days if the Issuer has material non-public information concerning the Issuer if
the disclosure of such information at the time is not, in the good faith
judgment of the Board of Directors of the Issuer, in the best interests of the
Issuer; provided, further however, that the Issuer shall promptly notify the
Holders in writing of the existence of material non-public information giving
rise to a delay in effectiveness (provided that the Issuer shall not disclose
the content of such material non-public information to the Holders); and
provided further that any delay by the Issuer in accordance with this sentence
shall not affect the entitlement of a holder to any Registration Delay Payment
determined in accordance with Section 4(e).

 

 

3.

[RESERVED]

 

 

4.

REGISTRATION PROCEDURES.

 

(a)           In connection with the Shelf Registration Statement, the Issuer
shall comply with all the provisions of Section 4(b) hereof and shall use its
reasonable best efforts to effect such registration to permit the sale of the
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof, and pursuant thereto, shall as expeditiously
as possible prepare and file with the Commission a Shelf Registration Statement
relating to the registration on any appropriate form under the Securities Act.

 

(b)           In connection with the Shelf Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities, except as otherwise provided herein, the Issuer shall:

 

(i)            Subject to any notice by the Issuer in accordance with this
Section 4(b) of the existence of any fact or event of the kind described in
Section 4(b)(iii)(D) or 4(b)(iii)(E), and except as otherwise provided herein,
use its reasonable best efforts to keep the Shelf Registration Statement
continuously effective during the Effectiveness Period. Upon the occurrence of
any event that would cause the Shelf Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
be effective and usable for resale of Transfer Restricted Securities during the
Effectiveness Period, except as otherwise provided herein, the Issuer shall file
promptly an appropriate amendment to the Shelf Registration Statement, or an
amendment or supplement to the Prospectus, or a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case
of clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use its reasonable best efforts to cause any such
amendment to be declared effective and the Shelf Registration Statement and the
related Prospectus to become usable for their intended

 

4

 


--------------------------------------------------------------------------------



 

purposes as soon as practicable thereafter. Notwithstanding any other provision
of this Agreement, the Issuer may suspend the effectiveness of the Shelf
Registration Statement by written notice to the Holders for a period not to
exceed thirty (30) consecutive days, and during any three hundred sixty-five
(365) day period, the aggregate of all of such suspension periods shall not
exceed an aggregate of sixty (60) days (each such period, a “Permitted
Suspension Period”) if an event occurs and is continuing as a result of which
the Shelf Registration Statement would, in the Issuer’s reasonable judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 

If the Issuer so notifies the Holders of the suspension of the Shelf
Registration Statement, then each Holder shall suspend the use of the Prospectus
and keep such notification confidential. The Holders shall not resume any offers
or sales of any Transfer Restricted Securities until the Holders are so advised
in writing by the Issuer that the use of the applicable Prospectus may be
resumed, and they have received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such Prospectus
thereto. The existence of a Suspension Period shall be confidential information
subject to the restrictions on disclosure and use described in Section 4(b)(v)
hereof.

 

In the case of amendments and supplements to a Shelf Registration Statement and
the Prospectus used in connection with such Shelf Registration Statement which
are required to be filed pursuant to this Agreement (including pursuant to this
Section 4(b)(i)) by reason of the Issuer filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the Exchange Act, the Issuer shall
have incorporated such report by reference into such Shelf Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report is filed which
created the requirement for the Issuer to amend or supplement the Shelf
Registration Statement and Prospectus.

 

(ii)           Subject to any notice by the Issuer in accordance with this
Section 4(b) of the existence of any fact or event of the kind described in
Section 4(b)(iii)(D) or 4(b)(iii)(E) and except as otherwise provided herein,
prepare and file with the Commission such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by the
Shelf Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or Prospectus supplement.

 

(iii)          Advise the selling Holders that have furnished information
pursuant to Section 4(d) hereof, and Legal Counsel promptly (but in any event
within five Business Days) and, if requested by such Persons, confirm such
advice in writing:

 

(A)          with respect to the Shelf Registration Statement or any
post-effective amendment thereto, when the same has become effective, and when
the Prospectus or any Prospectus supplement or post-effective amendment has been
filed,

 

(B)          of any request by the Commission for amendments to the Shelf
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto,

 

 

5

 


--------------------------------------------------------------------------------



 

 

(C)          of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes,

 

(D)          of the existence of any fact or the happening of any event, during
the Effectiveness Period, that makes any statement of a material fact made in
the Shelf Registration Statement or the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or

 

(E)           the Issuer’s determination that any amendment (including a
post-effective amendment) to the Shelf Registration Statement may be
appropriate;

 

provided, that in any such notice the Issuer may, in any case, in its
discretion, state that it constitutes an exercise of its right to declare a
Permitted Suspension Period pursuant to Section 4(b)(i).

 

The Issuer shall use reasonable best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Shelf Registration Statement or
the suspension or qualification of any of the Transfer Restricted Securities for
sale in any jurisdiction. If at any time the Commission shall issue any stop
order suspending the effectiveness of the Shelf Registration Statement, or any
state securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Issuer shall
use its reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time. Any confidential information provided
pursuant to this Section 4(b)(iii) shall be subject to the restrictions on
disclosure and use described in Section 4(b)(v) hereof.

 

(iv)          Furnish to each of the selling Holders that has furnished
information pursuant to Section 4(d) hereof and to Legal Counsel, or if no Legal
Counsel shall have been chosen pursuant to Section 4(f) hereof, to the
respective legal counsel of such Holders at least five Business Days before
filing with the Commission, a copy of the Plan of Distribution and Selling
Shareholder sections of the Prospectus included in the Shelf Registration
Statement or any amendments or supplements to such sections, and the Issuer will
(i) consider in good faith any comments or objections from Legal Counsel, or if
no Legal Counsel shall have been selected, the Holders and their respective
legal counsel, as to the form or content of such sections and all amendments or
supplements thereto or any written communications with the Commission or the
staff of the Commission concerning such sections or any amendment or supplement
thereto and (ii) not file any Shelf Registration Statement or Prospectus or any
amendment or supplement to the Shelf Registration Statement or Prospectus (other
than documents incorporated by reference) to which a Holder of Transfer
Restricted Securities covered by the Shelf Registration Statement or Legal
Counsel shall reasonably object in writing after review of the Plan of
Distribution or Selling Shareholder sections of the Prospectus included in the
Registration Statement and provided to such Holder or Legal Counsel. A Holder
shall be deemed to have reasonably objected to such filing if such sections of
the Shelf Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains a material misstatement or
omission. Notwithstanding the foregoing, the Issuer shall not be required to
furnish the Holders with any amendment or supplement to such sections of the
Prospectus filed solely to reflect changes to the amount of Notes held by any
particular Holder at the request of such Holder or immaterial revisions to the
information contained therein. Any confidential information provided pursuant to
this Section 4(b)(iv) shall be subject to the restrictions on disclosure and use
described in Section 4(b)(v) hereof.

 

6

 


--------------------------------------------------------------------------------



 

 

(v)           Make available at reasonable times for inspection by one or more
representatives of the selling Holders, Legal Counsel and any other attorney or
accountant retained by such selling Holders , all financial and other records,
pertinent corporate documents and properties of the Issuer as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the Issuer’s officers, directors, managers and
employees to supply all information reasonably requested by any such
representative or representatives of the selling Holders, Legal Counsel, other
attorney or accountant in connection with the Shelf Registration Statement after
the filing thereof and before its effectiveness (collectively, the
“Information”); provided, however, that the Issuer shall have no obligation to
provide any such information prior to the execution by the party receiving such
information of a confidentiality agreement in a form reasonably acceptable to
the Issuer.  Information that the Issuer determines, in good faith, to be
confidential and any Information that it notifies the inspectors are
confidential shall not be used for any purpose other than satisfying “due
diligence” obligations under the Securities Act and exercising rights under this
Agreement and shall not be disclosed by any recipient unless (i) the disclosure
of such Information is necessary to avoid or correct a material misstatement or
material omission in such Registration Statement, (ii) the release of such
Information is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, (iii) disclosure of such information is, in the
reasonable opinion of counsel for the selling Holder, necessary or advisable in
connection with any action, claim, suit or proceeding, directly involving or
potentially involving such selling Holder and arising out of, based upon,
relating to, or involving this Agreement or any transactions contemplated hereby
or arising hereunder or (iv) the Information has been made generally available
to the public other than through the acts of such recipient in breach of this
Agreement; provided that prior notice shall be provided as soon as practicable
to the Issuer of the potential disclosure of any information by such recipient
pursuant to clauses (ii) or (iii) of this sentence to permit the Issuer to
obtain a protective order (or waive the provisions of this provision).  Each
recipient shall take such actions as are reasonably necessary to protect the
confidentiality of such Information (if practicable) to the extent such actions
are otherwise not inconsistent with, an impairment of or in derogation of the
rights and interests of the Holder , unless and until such Information has been
made generally available to the public other than as a result of a breach of
this Agreement (it being understood that “reasonably necessary” for the purposes
of this sentence will be defined by reference to those actions taken by such
recipient in protecting the confidentiality of its own information).

 

(vi)          If requested by any Holder promptly incorporate in the Shelf
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such Holder may reasonably request
to have included therein, including, without limitation: (1) information
relating to the “Plan of Distribution” of the Transfer Restricted Securities,
(2) the purchase price being paid therefor and (3) any other terms of the
offering of the Transfer Restricted Securities to be sold in such offering; and
make all required filings of such Prospectus supplement or post-effective
amendment as soon as reasonably practicable after the Issuer is notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

 

(vii)         Furnish to Legal Counsel and each Holder , without charge, at
least one copy of the Shelf Registration Statement, as first filed with the
Commission, and of each amendment thereto (and any documents incorporated by
reference therein or exhibits thereto (or exhibits incorporated in such exhibits
by reference) as such Person may request) unless available on the Commission
website.

 

(viii)        Deliver to Legal Counsel and each Holder without charge, as many
copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request and such
other documents as Holders or Legal Counsel may reasonably request; subject to
any notice by the Issuer in accordance with this Section 4(b) of the existence
of any fact or event of the kind described in Section 4(b)(iii)(D), the Issuer
hereby consents to the use of the Prospectus and any amendment or supplement
thereto by each of the

 

7

 


--------------------------------------------------------------------------------



 

selling Holders in connection with the offering and the sale of the Transfer
Restricted Securities covered by the Prospectus or any amendment or supplement
thereto.

 

 

(ix)

[Reserved.]

 

(x)           The Issuer shall use reasonable best efforts to (i) promptly
register and qualify, unless an exemption from registration and qualification
applies, the resale of the Transfer Restricted Securities under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States as any Holder reasonably requests in writing, (ii) promptly prepare and
file in those jurisdictions, such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Effectiveness Period,
(iii) promptly take such other actions as may be reasonably necessary to
maintain such registrations and qualifications in effect at all times during the
Effectiveness Period, (iv) promptly cause the Transfer Restricted Securities
covered by the Shelf Registration Statement to be registered with or approved by
such other federal, state and local governmental agencies or authorities, and
self-regulatory organizations in the United States as may be necessary to enable
the Holders to consummate the disposition of such Transfer Restricted Securities
as contemplated by the Shelf Registration Statement; without limitation to the
foregoing, the Issuer shall, if applicable, provide all such information as may
be required by the NASD in connection with the offering under the Shelf
Registration Statement of the Transfer Restricted Securities (including, without
limitation, such as may be required by NASD Rule 2710 or 2720), and shall
cooperate with each Holder in connection with any filings required to be made
with the NASD by such Holder in that regard and (v) promptly take all other
actions reasonably necessary or advisable to qualify the Transfer Restricted
Securities for sale in such jurisdictions; provided, however, that the Issuer
shall not be required (A) to register or qualify as a foreign corporation or a
dealer of securities where it is not now so qualified or to take any action that
would subject it to the service of process in any jurisdiction where it is not
now so subject or (B) to subject itself to taxation in any such jurisdiction if
it is not now so subject. The Issuer shall promptly notify Legal Counsel and
each Holder who holds Transfer Restricted Securities of the receipt by the
Issuer of any notification with respect to the suspension of the registration or
qualification of any of the Transfer Restricted Securities for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of notice of the initiation or threatening of any proceeding for such
purpose.

 

(xi)          Cooperate with the selling Holders to facilitate the timely
preparation and delivery of certificates representing Transfer Restricted
Securities to be sold and not bearing any restrictive legends (unless required
by applicable securities laws); and enable such Transfer Restricted Securities
to be in such denominations and registered in such names as the Holders may
request at least two Business Days before any sale of Transfer Restricted
Securities made by such Holders.

 

(xii)         Subject to Section 4(b)(i) hereof, if any fact or event
contemplated by Section 4(b)(iii)(D) hereof shall exist or have occurred, use
its reasonable best efforts promptly to prepare and file a supplement or
post-effective amendment to the Shelf Registration Statement or related
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(xiii)        Provide CUSIP numbers for all Transfer Restricted Securities not
later than the effective date of the Shelf Registration Statement and provide
the Trustee under the Indenture with certificates for the Notes that are in a
form eligible for deposit with The Depository Trust Company.

 

 

8

 


--------------------------------------------------------------------------------



 

 

(xiv)        Cooperate and assist in any filings required to be made with the
NASD and in the performance of any due diligence investigation by any
underwriter that is required to be retained in accordance with the rules and
regulations of the NASD.

 

(xv)         Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the rules and regulations of the Exchange Act.

 

(xvi)        Cause the Indenture to be qualified under the TIA not later than
the effective date of the Shelf Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the trustee and the
Holders of Notes to effect such changes to the Indenture as may be required for
such Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its reasonable best efforts to cause the trustee thereunder to
execute all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner.

 

(xvii)       Cause all Transfer Restricted Securities covered by the Shelf
Registration Statement to be listed or quoted, as the case may be, on each
securities exchange or automated quotation system on which similar securities
issued by the Issuer are then listed or quoted.

 

(xviii)      Provide promptly to each Holder upon written request each document
filed with the Commission pursuant to the requirements of Section 13 and
Section 15 of the Exchange Act after the effective date of the Shelf
Registration Statement.

 

(c)           Each Holder agrees by acquisition of a Transfer Restricted
Security that, upon receipt of any notice from the Issuer of the existence of
any fact of the kind described in Section 4(b)(iii)(C), 4(b)(iii)(D) or
4(b)(iii)(E) hereof, such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the Shelf Registration Statement, and
hold the content of such notice from the Issuer in confidence, until:

 

(i)            such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 4(b)(xiii) hereof; or

 

(ii)           such Holder is advised in writing by the Issuer that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in the Prospectus.

 

If so directed by the Issuer, each Holder will deliver to the Issuer (at the
Issuer’s expense), or destroy (and deliver to the Issuer a certificate that is
has destroyed) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice of suspension.

 

(d)           (1)          Not less than ten (10) business days prior to the
first anticipated filing date of the Shelf Registration Statement, the Issuer
shall notify each Holder in writing of the information the Issuer requires from
each such Holder if such Holder elects to have any of such Holder’s Transfer
Restricted Securities included in such Shelf Registration Statement. It shall be
a condition precedent to the obligations of the Issuer to complete the
registration pursuant to this Agreement with respect to the Transfer Restricted
Securities of a particular Holder that such Holder shall furnish to the Issuer
such information regarding itself, the Transfer Restricted Securities held by it
and the intended method of disposition of the Transfer Restricted Securities
held by it as shall be reasonably required to effect the effectiveness of the
registration of such Transfer Restricted Securities and shall execute such
documents in connection with such registration as the Issuer may reasonably
request. Each Holder shall promptly notify the Issuer of any material change
with respect to such information previously provided to the Issuer by such
Holder.

 

(2)           After the Shelf Registration Statement has become effective, the
Issuer shall, upon the request of any Holder of Transfer Restricted Securities,
promptly send a questionnaire to such Holder.  From and after the date on which
the Shelf Registration Statement has become effective, the Issuer shall (i) as

 

9

 


--------------------------------------------------------------------------------



 

promptly as is practicable after the date a completed and signed questionnaire
is delivered to the Issuer prepare and file with the Securities and Exchange
Commission (x) a supplement to the Prospectus or, if required by applicable law,
a post-effective amendment to the Shelf Registration Statement and (y) any other
document required by applicable law, so that the Holder delivering such
questionnaire is named as a selling securityholder in the Shelf Registration
Statement and is permitted to deliver the Prospectus to purchasers of such
Holder’s Transfer Restricted Securities in accordance with applicable law, and
(ii) if the Issuer shall file a post-effective amendment to the Shelf
Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to become effective under the Act as promptly as is
practicable;  provided, however, that if a questionnaire is delivered to the
Issuer during a Permitted Suspension Period, the Issuer shall not be obligated
to take the actions set forth in clauses (i) and (ii) until the termination of
such Permitted Suspension Period.

 

(3)           Any sale of any Transfer Restricted Securities by any Holder shall
constitute a representation and warranty by such Holder that the information
relating to such Holder and its plan of distribution is as set forth in the
Prospectus delivered by such Holder in connection with such disposition, that
such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Holder or its plan
of distribution and that such Prospectus does not as of the time of such sale
omit to state any material fact relating to or provided by such Holder or its
plan of distribution necessary to make the statements in such Prospectus, in the
light of the circumstances under which they were made, not misleading.

 

(e)           If (i) a Shelf Registration Statement covering all the Transfer
Restricted Securities is not filed with the Commission on or before the Shelf
Filing Deadline or is not declared effective by the Commission on or before the
Effectiveness Target Date, (ii) an amendment to the Shelf Registration Statement
or a new registration statement covering all of the Transfer Restricted
Securities required to be covered thereby, as described in Section 2(d) of this
Agreement, is not filed with the Commission on or before the deadline described
in Section 2(d) of this Agreement or is not declared effective by the Commission
on or before the deadline described in Section 2(d) of this Agreement, (iii) on
any day after the Shelf Registration Statement has been declared effective by
the Commission, sales of all of the Transfer Restricted Securities required to
be included on the Shelf Registration Statement cannot be made as a matter of
law pursuant to the Shelf Registration Statement (including, without limitation,
because of a failure to keep such Registration Statement effective, to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement or to register a sufficient number of shares of Common
Stock) or because of a notice from the Issuer pursuant to Section 4(b)(iii), but
not including any day included in a Permitted Suspension Period as described in
Section 4(b)(i), or (iv) a period of suspension of the Shelf Registration
Statement pursuant to Section 4(b)(i) exceeds the length of a Permitted
Suspension Period (each of the items described in clauses (i), (ii), (iii) and
(iv) above shall be referred to as a “Registration Delay”), then the Issuer
shall pay to each holder of the Notes or shares of Common Stock issuable upon
conversion of the Notes an amount in cash equal to the product of (i) the
initial principal amount paid for the Note held by such holder or the related
shares of Common Stock multiplied by (ii) the product of (I) the percentage
determined by dividing (A) one percent (1.0%) by (B) 360, multiplied by (II) the
sum of (x) the number of days (including any partial days) after the Shelf
Filing Deadline or the deadline described in Section 2(d) of this Agreement, as
applicable, that the Shelf Registration Statement is not filed with the
Commission, plus (y) the number of days (including any partial days) after the
Effectiveness Target Date or the deadline described in Section 2(d) of this
Agreement that the Shelf Registration Statement is not declared effective by the
Commission, plus (z) after the Shelf Registration Statement has been declared
effective by the Commission, the number of days (including any partial days)
that such Registration Statement is not available (other than during a Permitted
Suspension Period) for the sale of all the Transfer Restricted Securities. The
payments to which a holder shall be entitled pursuant to this Section 4(e) are
referred to herein as “Registration Delay Payments.” The Registration Delay
Payments shall be paid in cash on the earlier of (A) the last day of the
calendar month during which such Registration Delay Payments are incurred and
(B) the third business day after the event or failure giving rise to the
Registration Delay Payments is cured. In the event the Issuer fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of one and six-tenths percent (1.6%) per month
(prorated for partial months) until paid in full.

 

(f)            The Majority of Holders shall have the right to select one legal
counsel to review and comment upon any registration pursuant to this Agreement
(the “Legal Counsel”), which counsel shall be designated in writing by notice to
the Company from the Majority Holders. Any counsel designated in writing by the
Majority Holders shall not represent any Holder that sends such counsel written
notice that such Holder does not wish such counsel to represent it in connection
with the matters discussed in this Section 4(f). The Holders, other than any

 

10

 


--------------------------------------------------------------------------------



 

Holder that delivers the notice discussed in the preceding sentence, hereby
waive any conflict of interest or potential conflict of interest that may arise
as a result of the representation of such Holders by such counsel in connection
with the subject matter of this Agreement. The provision will not prohibit any
other counsel to an Holder from reviewing and commenting on any registration
filed pursuant to this Agreement at no cost to the Issuer.

 

(g)           The Issuer shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Issuer unless (i) disclosure of
such information is necessary to comply with United States federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in the Shelf Registration Statement,
prospectus or any amendment or supplement thereto, (iii) the release of such
information is ordered pursuant to a subpoena or other final, non-appealable
order from a court or governmental body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other agreement. The Issuer
agrees that it shall, upon learning that disclosure of such information
concerning a Holder is sought in or by a court or governmental body of competent
jurisdiction or through other means, unless ordered or requested by the
Commission or other governmental authority not to do so, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

 

(h)           The Issuer shall comply with all applicable rules and regulations
of the Commission in connection with any registration hereunder.

 

(i)            Within two (2) business days after the Shelf Registration
Statement is ordered effective by the Commission, the Issuer will so notify the
transfer agent for the Transfer Restricted Securities and the Holders whose
Transfer Restricted Securities are included in the Shelf Registration Statement.

 

5.             REGISTRATION EXPENSES. All expenses, other than underwriting
discounts and commissions, incident to the Issuer’s performance of or compliance
with this Agreement shall be borne by the Issuer regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:

 

(i)            all registration and filing fees and expenses (including filings
made by the Holders or any underwriters with the NASD);

 

(ii)           all fees and expenses of compliance with U. S. federal securities
and state Blue Sky or securities laws;

 

(iii)          all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the Notes),
messenger and delivery services and telephone;

 

 

(iv)

all fees and disbursements of counsel to the Issuer;

 

(v)           all application and filing fees in connection with listing (or
authorizing for quotation) the Common Stock on a national securities exchange or
automated quotation system pursuant to the requirements hereof;

 

(vi)          all fees and disbursements of independent certified public
accountants of the Issuer (including the expenses of any special audit and
comfort letters required by or incident to such performance); and

 

(vii)         all fees and disbursements relating to the qualification of the
Indenture under the Trust Indenture Act, if applicable.

 

The Issuer shall bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal, accounting
or other duties), the expenses of any annual audit and the fees and expenses of
any Person, including special experts, retained by the Issuer. The Issuer shall
also (a) reimburse the Holders for the fees and disbursements of Legal Counsel
in connection with registration, filing or qualification of the Shelf

 

11

 


--------------------------------------------------------------------------------



 

Registration Statement and the Transfer Restricted Securities under this
Agreement, which amount shall be limited to Twenty-Five Thousand United States
Dollars ($25,000), and (b) pay all of the Holders’ reasonable costs (including
fees and disbursements of Legal Counsel) incurred in connection with the
successful enforcement of the Holders’ rights under this Agreement.

 

 

6.

INDEMNIFICATION AND CONTRIBUTION.

 

(a)           The Issuer agrees to indemnify and hold harmless the Holders, each
Holder and the directors, officers, members, affiliates, partners, employees,
agents and representatives thereof and each Person, if any, who controls any
Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act as follows:

 

(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Shelf Registration Statement (or
any amendment or supplement thereto), including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus (or any amendment or
supplement thereto) or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that any such settlement is effected with the
written consent of the Issuer;

 

(iii)          against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by any indemnified party),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or (ii)
above; and

 

(iv)          against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising from any violation or alleged violation by the
Issuer of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Transfer Restricted Securities
pursuant to a Shelf Registration Statement;

 

provided that the Issuer will not be liable under this Section 6(a), (v) to the
extent that any such losses, liabilities, claims, damages and expenses are
subject to indemnification pursuant to Section 6(b), (w) to the extent that any
such loss, liability, claim, damage or expense arises as a result of a violation
of this Agreement by a Holder, or arises out of or is based upon an untrue
statement or alleged untrue statement, or omission or alleged omission made in
any such Registration Statement or Prospectus, or any amendment or supplement
thereto or any related preliminary prospectus in reliance upon and in conformity
with written information relating to any Holder furnished to the Issuer by or on
behalf of such Holder expressly for use therein, (x) with respect to any untrue
statement or alleged untrue statement, or omission or alleged omission made in
any preliminary prospectus if the person asserting any such loss, liability,
claim, damage or expense who purchased Transfer Restricted Securities which are
the subject thereof did not receive a copy of the Prospectus (or the preliminary
prospectus as then amended or supplemented if the Issuer shall have furnished
the Holders with such amendment or supplement thereto on a timely basis) at or
prior to the written confirmation of the sale of such Transfer Restricted
Securities to such person and, in any case where such delivery is required by
applicable law and the untrue statement or alleged untrue statement or omission
or alleged omission of a material fact made in such preliminary prospectus was
corrected in the Prospectus (or the preliminary

 

12

 


--------------------------------------------------------------------------------



 

prospectus as then amended or supplemented if the Issuer shall have furnished
the Holders with such amendment or supplement thereto on a timely basis), (y)
for any amounts paid in settlement of any claim if such settlement is effected
without the prior written consent of the Issuer, which consent shall not be
unreasonably withheld, conditioned or delayed or (z) arising from the offer or
sale of Transfer Restricted Securities pursuant to the Shelf Registration
Statement during any Permitted Suspension Period, if notice thereof was given to
the Holders.

 

(b)           Each Holder, severally but not jointly, agrees to indemnify and
hold harmless the Issuer, each of its directors, each of its officers who signs
the Shelf Registration Statement, its agents and each Person, if any, who
controls the Issuer within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 6(a) hereof,
as incurred, but only with respect to (i) untrue statements or omissions, or
alleged untrue statements or omissions, made in any Shelf Registration Statement
(or any amendment or supplement thereto) or any Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Holder furnished to the Issuer by such Holder expressly for
use in the Shelf Registration Statement (or any amendment thereto) or such
Prospectus (or any amendment or supplement thereto) and (ii) any violation of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Transfer Restricted Securities pursuant to
a Shelf Registration Statement resulting from the actions or inactions of Holder
provided, that no such Holder shall be liable (v) for any claims hereunder in
excess of the amount of net proceeds received by such Holder from the sale of
Transfer Restricted Securities pursuant to such Shelf Registration Statement or
(w) for any amounts paid in settlement of any claim if such settlement is
effected without the prior written consent of such Holder, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

(c)           Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure so
to notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)           If the indemnification provided for in this Section 6 is for any
reason unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand in connection with the statements
or omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations; provided,
however, that no indemnifying party shall be liable for any amounts paid in
settlement of any claim if such settlement is effected without the prior written
consent of such indemnifying party, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

The relative fault of the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information

 

13

 


--------------------------------------------------------------------------------



 

supplied by the indemnifying party or parties on the one hand or the indemnified
party or parties on the other hand and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 6. The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 6 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Transfer Restricted Securities purchased by it were resold exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of any untrue or alleged untrue statement or omission or alleged
omission. The Holders’ obligations to contribute as provided in this
Section 6(d) are several and not joint.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 6, each Person, if any, who controls a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as such Holder, and each
director of the Issuer, and each Person, if any, who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution as the Issuer.

 

The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or losses, liabilities, claims, damages
or expenses are incurred.

 

The indemnification agreements contained herein shall be in addition to (i) any
cause of action or similar right of any indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to pursuant to the law.

 

 

7.

ISSUER REPORTING

 

(a)           With a view to making available to the Holders the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the Commission that may at any time permit the Holders to sell
securities of the Issuer to the public without registration (“Rule 144”), for so
long as Transfer Restricted Securities remain outstanding, the Issuer shall use
reasonable best efforts to:

 

(1)           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(2)           file with the Commission in a timely manner all reports and other
documents required of the Issuer under the Securities Act and the Exchange Act;
and

 

furnish to each Holder, so long as such Holder owns Transfer Restricted
Securities, promptly upon request, (A) a written statement by the Issuer, if
true, that it has complied with the applicable reporting requirements of Rule
144, the Securities Act and the Exchange Act, (B) a copy of the most recent
annual or quarterly report of the Issuer and copies of such other reports and
documents so filed by the Issuer if not available on the Commission website, and
(C) such other information as may be reasonably requested to permit the Holders
to sell such securities pursuant to Rule 144 without registration.

 

 

14

 


--------------------------------------------------------------------------------



 

 

(b)           In the event the Issuer is not subject to Section 13 or 15(d) of
the Exchange Act, the Issuer hereby agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding, to make available to any
Holder or beneficial owner of Transfer Restricted Securities in connection with
any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A, if applicable.

 

 

8.

MISCELLANEOUS.

 

(a)           NO INCONSISTENT AGREEMENTS. The Issuer will not, on or after the
date of this Agreement, enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, the Issuer shall
not grant to any of its security holders (other than the Holders of Transfer
Restricted Securities in such capacity) the right to include any of its
securities in the Shelf Registration Statement provided for in this Agreement
other than the Transfer Restricted Securities. The Issuer has not previously
entered into any agreement (which has not expired or been terminated) granting
any registration rights with respect to its securities to any Person which
rights conflict with the provisions hereof.

 

(b)           AMENDMENTS AND WAIVERS. This Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given, unless the Issuer has obtained the written
consent of a Majority of Holders; provided, however, that neither this Section
8(b) nor Section 8(d) hereof may be amended without the unanimous written
consent of all Holders, provided, however, that all Transfer Restricted
Securities owned directly or indirectly by the Issuer or any of its affiliates
shall be deemed not to be outstanding. Each Holder of Transfer Restricted
Securities outstanding at the time of any amendment, modification, supplement,
waiver, or consent or thereafter shall be bound by any such amendment,
modification, supplement, waiver, or consent effected pursuant to this Section,
whether or not any notice of such amendment, modification, supplement, waiver,
or consent is delivered to such Holder.

 

(c)           NOTICES. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

(i)            if to a Holder, at the address set forth on the records of the
registrar under the Indenture or the transfer agent of the Common Stock, as the
case may be; and

 

 

(ii)

if to the Issuer:

 

Richardson Electronics, Ltd.

40 W. 267 Keslinger Road

P.O. Box 393

La Fox, Illinois 60147-0393

Attention: General Counsel

Fax: (630) 208-2950

 

with a copy to:

 

Bryan Cave LLP

One Metropolitan Square

211 North Broadway

St. Louis, Missouri 63102

Attention: Brendan Johnson

Fax: (314) 259-2020

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; on the next Business Day, if
timely delivered

 

15

 


--------------------------------------------------------------------------------



 

to an air courier guaranteeing overnight delivery; and when the addressor
receives facsimile confirmation, if sent by facsimile during normal business
hours, and otherwise on the next Business Day during normal business hours.

 

(d)           SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided, however, that
(i) this Agreement shall not inure to the benefit of or be binding upon a
successor or assign of a Holder unless and to the extent such successor or
assign acquired Transfer Restricted Securities from such Holder and (ii) nothing
contained herein shall be deemed to permit any assignment, transfer or other
disposition of Transfer Restricted Securities in violation of the terms of the
Indenture or the terms of such Securities. If any transferee of any Holder shall
acquire Transfer Restricted Securities, in any manner, whether by operation of
law or otherwise, such Transfer Restricted Securities shall be held subject to
all of the terms of this Agreement, and by taking and holding such Transfer
Restricted Securities such person shall be conclusively deemed to have agreed to
be bound by and to perform all of the terms and provisions of this Agreement.

 

(e)           COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(f)            SECURITIES HELD BY THE ISSUER OR ITS AFFILIATES. Whenever the
consent or approval of Holders of a specified percentage of Transfer Restricted
Securities is required hereunder, Transfer Restricted Securities held by the
Issuer or its “affiliates” (as such term is defined in Rule 405 under the
Securities Act) shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage, provided that
Transfer Restricted Securities that the Issuer or an affiliate of the Issuer
offers to purchase or acquires pursuant to an offer, exchange offer, tender
offer or otherwise shall not be deemed to be held by the Issuer or such
affiliate until legal title to such Transfer Restricted Securities passes to the
Issuer or such affiliate, as the case may be.

 

(g)           HEADINGS. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(h)           GOVERNING LAW. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York, without regard to conflict
of laws principles thereof.

 

(i)            SEVERABILITY. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

(j)            ENTIRE AGREEMENT. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates with respect to such subject
matter including, without limitation, any summary term sheet, emails or draft
agreements.

 

[The remainder of this page intentionally left blank.]

 

16

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE ISSUER:

 

RICHARDSON ELECTRONICS, LTD.

 

 

 

By:

      /s/ EDWARD J. RICHARDSON        

 

Name:  Edward J. Richardson

 

 

Title:  

CEO

 

 

 

 

[Signatures of Holders on Following Pages]

 

 

17

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  Pandora Select Partners, LP                                  

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jonathan Wood                                    

 

(signature of authorized representative)

 

 

 

Name:  

Pandora Select Partners, LP

 

 

Pandora Select Advisors LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

18

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  Guggenheim Portfolio XXXI, LLC                      

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jonathan Wood                                    

 

(signature of authorized representative)

 

 

 

Name:  

Whitebox Advisors LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  HFR RVA Combined Master Trust                      

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jonathan Wood                                    

 

(signature of authorized representative)

 

 

 

Name:  

Whitebox Advisors LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  Whitebox Intermarket Partners, LP                      

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jonathan Wood                                    

 

(signature of authorized representative)

 

 

 

Name:  

Whitebox Intermarket Partners, LP

 

 

Whitebox Intermarket Advisors, LLC

 

Whitebox Advisors, LLC

 

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  Whitebox Diversified Convertible Arbitrage Partners, LP        

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jonathan Wood                                    

 

(signature of authorized representative)

 

 

 

Name:  

Whitebox Diversified Convertible Arbitrage Partners, LP

 

 

Whitebox Diversified Convertible Arbitrage Advisors LLC

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  Whitebox Convertible Arbitrage Partners, LP      

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jonathan Wood                                    

 

(signature of authorized representative)

 

 

 

Name:  

Whitebox Convertible Arbitrage Partners, LP

 

 

Whitebox Convertible Arbitrage Advisors LLC

 

Jonathan Wood

 

 

Its:  

Chief Financial Officer/Director

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  Portside Growth an d Opportunity Fund              

 

(print full legal name of Holder)

 

 

 

By:

          /s/ Jeffrey Smith                                    

 

(signature of authorized representative)

 

 

 

Name:  

Jeffrey Smith

 

 

Its:  

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  Quattro Multi-Strategy Master Fund LP              

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Andrew Kaplan                                  

 

(signature of authorized representative)

 

 

 

Name:  

Andrew Kaplan

 

Its:  

Director

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  Quattro Fund LTD                                                 

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Andrew Kaplan                                  

 

(signature of authorized representative)

 

 

 

Name:  

Andrew Kaplan

 

Its:  

Director

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY                                                             

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jerome R. Baier                                  

 

(signature of authorized representative)

 

 

 

Name:  

Jerome R. Baier

 

 

Its:  

Authorized Representative

 

 


--------------------------------------------------------------------------------



 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, for its Group Annuity Separate
Account  

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Jerome R. Baier                                  

 

(signature of authorized representative)

 

 

 

Name:  

Jerome R. Baier

 

 

Its:  

Authorized Representative

 

 


--------------------------------------------------------------------------------



 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

  MERCED PARTNERS LIMITED PARTNERSHIP

By: Global Capital Management , Inc. General Partner

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Daniel J. Kragt                                    

 

(signature of authorized representative)

 

 

 

Name:  

Daniel J. Kragt

 

 

Its:  

Authorized Signer

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

ELLSWORTH CONVERTIBLE GROWTH  

AND INCOME FUND, INC.                                

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Gary I. Levine                                    

 

(signature of authorized representative)

 

 

 

Name:  

Gary I. Levine

 

 

Its:  

Executive Vice President

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

BANCROFT CONVERTIBLE FUND, INC.        

 

(print full legal name of Holder)

 

 

 

By:

        /s/ Gary I. Levine                                    

 

(signature of authorized representative)

 

 

 

Name:  

Gary I. Levine

 

 

Its:  

Executive Vice President

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

BASSO FUND LTD.                                               

 

(print full legal name of Holder)

 

 

 

By:

          /s/ Philip Platek                                      

 

(signature of authorized representative)

 

 

 

Name:  

Philip Platek

 

 

Its:  

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

BASSO HOLDINGS LTD.                                    

 

(print full legal name of Holder)

 

 

 

By:

          /s/ Philip Platek                                      

 

(signature of authorized representative)

 

 

 

Name:  

Philip Platek

 

 

Its:  

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

“HOLDER”

 

BASSO MULTI-STRATEGY HOLDING FUND LTD.

 

(print full legal name of Holder)

 

 

 

By:

          /s/ Philip Platek                                      

 

(signature of authorized representative)

 

 

 

Name:  

Philip Platek

 

 

Its:  

Authorized Signatory

 

 

 

 


--------------------------------------------------------------------------------



 

 

Exhibit A

 

Schedule of Holders

 

 

Name of Holder
Contact Information for Holder

Principal Amount of Notes

1.

Whitebox Advisors

$8,000,000

2.

Portside Growth and Opportunity Fund

$6,000,000

3.

The Northwestern Mutual Life Insurance Company

$2,750,000

4.

The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account

$250,000

5.

Basso Holdings Ltd

$1,900,000

6.

Basso Multi-Strategy Holding Fund Ltd.

$450,000

7.

Basso Fund Ltd.

$150,000

8.

Quattro Fund Ltd.

$2,250,000

9.

Quattro Multi Strategy Master Fund LP

$250,000

10.

Bancroft Convertible Fund, Inc.

$1,000,000

11.

Ellsworth Convertible Growth and Income Fund, Inc.

$1,000,000

12.

Merced Partners Limited Partnership

$1,000,000

 

 

 

A-1

 

 

 